DETAILED ACTION
This correspondence is in response to the communications received April 25, 2022.  Claims 1-14, 16-18 and 20 are under consideration.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In the Claims:

Please amend the dependency of claim 20, from “claim 19” to “claim 18”.  This is necessary as Applicant has cancelled claim 19.


REASONS FOR ALLOWANCE
Claims 1-14, 16-18 and 20 are allowed. 

The following is an Examiner's statement of reasons for allowance: The heat sink arrangement as recited in the claims of the instant invention fail to be taught by the prior art cited of interest. 

Regarding claim 1, the prior art discloses a heatsink, but fails to disclose the specific characteristic recited in the claims of the instant invention e.g. the combination of claimed features of a heatsink, first plate area, first heat source, trench in the heatsink, second plate area, thermoelectric cooler TEC, second heat source in conjunction with the isolation that occurs due to the thermoelectric cooler on the heatsink between the two plate areas by being in thermal communication with both the first and second areas.

Regarding claim 12, the prior art discloses a heatsink, but fails to disclose the specific characteristic recited in the claims of the instant invention e.g. the combination of claimed features of a heatsink, first area of heatsink coupled to a first chip, more areas of the heatsink thermally coupled to second chip, thermoelectric cooler TEC, in conjunction with the claimed limitation,
“wherein the one or more TECs are electrically coupled to a power source, the one or more TECs to transfer heat from at least a portion of the one or more second heatsinks to the first heatsink”.

Regarding claim 18, the prior art discloses a device cooling method, but fails to disclose the specific characteristic recited in the claims of the instant invention e.g. the combination of claimed features of a thermoelectric cooler TEC in a trench of a heatsink, the heatsink has a first and second area, first chip coupled to first heatsink area, second chip coupled to the second heatsink area, wherein the TEC at least partially thermally isolate the first plate from the second plate, in conjunction with, 
“applying electrical power to the TEC to cause heat to flow from the second heatsink area to the first heatsink area”.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eduardo A Rodela whose telephone number is (571)272-8797. The examiner can normally be reached M-F, 8:30-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara B Green can be reached on (571) 270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDUARDO A RODELA/Primary Examiner, Art Unit 2893